DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites the limitation “the quasi-non-dimensional mass flow rate Q for the gas turbine engine is from 0.029 to 0.036 kgs-1N-1K1/2.”  The disclosure does not describe how mass flow rates comprising the units of kilograms, seconds, Newtons, and degrees Kelvin are quasi-non-dimensional.  Typically, non-dimensional mass flow rates are unit-less, and dimensional mass flow is measured in mass over unit time.  Quasi- is a prefix that means partly or almost; however, the claimed mass flow rates are not almost unitless, and comprise more units than the typical expression of mass flow rate, making it unclear that applicant possessed the invention at the time of disclosure.  Additionally, paragraph [0027] discloses that the mass flow rate Q is determined based on the mass flow rate through the fan W, the stagnation temperature of the air at the fan, the stagnation pressure at the fan, and the 
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 and claims 4-6 recite a range of diffuser to throat area including values less than 1.0, such that the diffuser area is less than the throat area.  The throat will not be the throat if the diffuser area is less than the throat area.  Additionally, if the diffuser area is less than the throat area, then the diffuser will not diffuse air, and will not act as a diffuser.  Therefore, the ranges of diffuser to throat area claimed are not enabled by the disclosure, because the ratios less than 1.0 cannot exist with a throat that is narrower than the diffuser.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim includes ratios that result in a throat that has a larger or smaller cross-sectional area than the diffuser.
The nature of the invention - a gas turbofan engine with a high bypass ratio and an intake with a throat and diffuser area, wherein the design of such a turbofan engine is extremely complex and involves at least fluid mechanics, combustion, heat transfer, statics, dynamics, lubrication of the components, and material science.
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/107.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
The amount of direction provided by the inventor -  The inventor is silent to how a throat area can be larger than a diffuser area.
The existence of working examples - The inventor fails to provide examples of a throat area that is less than a diffuser area.  Applicant’s specification, as originally filed in Paragraph [0008], [0014], merely repeats the claimed ratios without describing the details of the structure(s) required to achieve the ratios less than 1.0.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary skill in the art to make the invention with the claimed range of ratios, see MPEP 2164.06(a).
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claims 4-6 recite a range of diffuser to throat area including values less than 1.0, such that the diffuser area is less than the throat area.  It is unclear how the diffuser area can be smaller than the throat area, rendering the claims vague and indefinite.  For further detail, see the enablement rejection of the claims above.
Claim 9 recites the limitation "the contraction ratio" and claims 10-12 recite “the local contraction ratio”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claims whether “the contraction ratio” and “the local contraction ratio” refer to the ratio of the highlight area to the throat area in claim 1, which contracts, or to a ratio between another two points in the gas turbine engine that contracts, rendering the claims vague and indefinite.
Claim 16 recites the limitation “the quasi-non-dimensional mass flow rate Q for the gas turbine engine is from 0.029 to 0.036 kgs-1N-1K1/2.”  It is unclear how the mass flow rate is quasi-non-dimensional when the values claimed include the units of kilograms, seconds, Newtons, and degrees Kelvin, rendering the claim vague and indefinite.  The claim’s mass flow rates comprise more units than a typical mass flow rate of mass over unit of time, such that is unclear how “quasi-“ which means partly or almost, would modify non-dimensional to increase the number of units used to describe mass flow rate.  Additionally, it is unclear whether the mass 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The contraction ratio of 1.10 to 1.35 in claim 9 is broader than the ratio of 1.15 to 1.35 in claim 1, upon which claim 9 depends, such that claim 9 does not comprise all of the limitation of claim 1.  Claim 13 comprises the same limitations as claim 1, upon which claim 13 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 2016/0003145 in view of Schwarz 2016/0363047.
In regards to Independent Claim 1 and Dependent Claims 2-5, 7-8, 13-15, Qiu teaches a gas turbine engine (20) for an aircraft (paragraph [0036]), the gas turbine engine comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (paragraph [0031]); an air intake (64) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.30 to 0.40 (less than 0.4, paragraph [0014]); a gearbox (48) that receives an input from the core shaft (40 connects to 48) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0031]); wherein the gas turbine engine has a bypass ratio greater than 10 (paragraph [0037]); and the air intake defines a highlight area (area at 65, 165 in figure 2a), a throat area (area at 76, 176 in figure 2a) and a diffuser area (area at any point between 76 and front of fan blades at point 69, 176 and 169 in figure 2a), wherein the ratio of the highlight area to the throat area is from 1.15 to 1.35 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28) and the ratio of the diffuser area to the throat area is from 0.85 to 1.15 (figure 2b shows a ratio of approximately 1.07 to 1.01 for the diffuser area and a ratio of 1.0 at the throat, such that the ratio of diffuser area to throat is between 1.01 and 1.07).  However, Qiu does not teach that the fan diameter is between 2.5 than 4.5 meters.  Schwarz teaches using a fan (42) of a geared turbofan engine (20) with a fan diameter of greater than 2.13 meters (paragraph [0007]).  It would have been obvious to one of ordinary skill  in the art prior to the filing date of the invention to make the diameter of the fan of Qiu greater than 2.13 
Regarding Dependent Claim 6, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches that the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05 (figure 2b shows a throat area/Afan of 1.0, such that the ratio is 1.0, further explained at paragraph [0008]).
Regarding Dependent Claims 9-12, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches contraction ratios between the highlight area and the throat area between 1.20 and 1.35 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28).
Regarding Dependent Claim 17, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches that the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (32 is a high pressure spool, which turns at a higher rotational speed than the low pressure spool 40).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741